                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
                                                 §
v.                                               §        Civil Action No. 3:20-CR-00008-E
                                                 §
ROBERT BURNEY CAPPS                              §
                                                 §

                           MEMORANDUM OPINION AND ORDER

          Before the Court is Defendant Robert Barney Capps’ Motion to Revoke Detention Order

(“the Motion”) [Doc. 23] and the Government’s Response to the Motion [Doc. 26]. After careful

consideration of the Motion, the Government’s Response, the record, the Magistrate Judge’s

reasons and explanations for entering the Detention Order, and the applicable law, the Court

concludes the Motion should be denied and the Detention Order affirmed.

     I.   Background

          On January 8, 2020, Capps was charged by indictment with two counts of transporting and

shipping child pornography in violation of 18 U.S.C. § 2252A(1)(a). He was alleged to have used

the internet, an internet application, and his cellular phone to send and transmit files of minors

engaged in sexually explicit conduct and involving the lewd and lascivious exhibition of the

genitals of minors, as defined in 18 U.S.C. § 2256.

          On January 10, 2020, Capps had an initial appearance hearing before the Honorable Irma

Carrillo Ramirez, the Magistrate Judge assigned to this case. The Government did not object to

Capps’ pre-trial release as long as he was bound by all conditions mandated by law and the pre-

trial conditions recommended by Pre-trial Services.



                                                                                                1
       During the hearing, there was extensive discussion about a condition of release that

restricted out-of-district travel. Capps expressed his desire to travel, but Judge Ramirez made clear

that any travel out of the district would be restricted. Judge Ramirez gave Capps at least four

opportunities to ask questions about the conditions of release. At the conclusion of the hearing,

Judge Ramirez entered an Order Setting Conditions of Release (“the Order”). Capps signed the

Order, affirming his agreement to abide by its conditions. He was arraigned and entered pleas of

not guilty to both counts of transporting and shipping child pornography. Capps then was released,

subject to the agreed-to conditions set out in the Order.

       Just three days after being released, Capps violated the Order by traveling outside the

Northern District of Texas. Capps initially denied committing the violation, admitting it only after

learning his probation officer had GPS evidence that he traveled out of the district. Probation

reported the violation to the Court. Judge Ramirez conducted a second hearing (“the violation

hearing”) and entered a Detention Order revoking the conditions of Capps’ release and ordering

his detention [Doc. 17].

       Capps then filed the Motion requesting this Court to revoke the Detention Order [Doc. 23].

 II.    Capps’ Initial Appearance Hearing and Conditions of the Order

       Capps’ ability to travel outside the district was discussed at length during his initial

appearance hearing. Early in the hearing, Judge Ramirez plainly told Capps that she was

“restricting [his] travel to the Northern District of Texas.” Capps’ lawyer stated that Capps “has

occasion to have to travel for work, and that would be outside the state,” but Judge Ramirez

explained Capps would have to file a motion with the Court, after the hearing, to address his

request for out-of-state travel. Judge Ramirez made clear that, unless and until such a motion was

approved, Capps was to abide by the conditions of the Order. When Judge Ramirez asked if Capps
                                                                                                   2
understood the conditions she was imposing for his release, he responded, “I do, Your Honor.”

Judge Ramirez warned Capps about the consequences of failing to follow the conditions:

       The law requires that I tell you what could happen if you don’t follow the conditions
       I’ve set for you…. If you violate any condition of release, a warrant can be issued
       for your arrest, you can be jailed until trial…. Do you understand what could
       happen if you don’t follow the conditions I’ve set for you?

Capps replied, “I do, Your Honor.”

       After making clear that a violation of the conditions could result in Capps’ confinement,

Judge Ramirez gave Capps a second opportunity to clarify any queries he had about the conditions

of the Order. “Take your time to go over that [O]rder with [your lawyer]. Ask [your lawyer] any

questions. I will be happy to answer any questions.” Having no questions at that time, Judge

Ramirez asked Capps’ lawyer to step aside and review the Order with Capps.

       Capps’ lawyer then brought up the issue of travel again, asking Judge Ramirez how the

location monitoring condition worked:

       Our concern was travel. And if it’s-if it’s an ankle monitor, it might prohibit travel.
       If there’s some other kind, it may not. And so if I should take that up with
       Probation, I’m happy to do so.

Judge Ramirez responded that they would need to take that up with Probation, but noted “traveling

is generally not permitted” because “it is very difficult to monitor someone while they’re

traveling.” She further explained, “…the Adam Walsh conditions are mandated by law. It’s going

to be hard to convince the Court that [Capps] should be allowed to travel under these

circumstances.”

       After this exchange, there was a break in the proceedings, and Capps again

met with his lawyer. Judge Ramirez resumed the hearing, asking Capps for a third time if he had

any questions about the Order: “Did you have an opportunity to ask [your lawyer] any questions

                                                                                                 3
you had about [the Order]?” Capps said, “Yes, but you had already answered the question.” To

confirm Capps had no outstanding questions, Judge Ramirez again asked if he had any questions

for her. Capps again raised his desire to be able to travel:

        The competency in my work, Your Honor, involves travel. I understand that we
        need to take this up with [the District Court] at another place and time. I understand
        the ramifications of the rules and regulations by which I need to abide. But I also
        wanted to say that my ability to travel to several consistent locations in the
        continental United States is critical to my success at work and being able to pay for
        all of these things I’ve got to pay for. And if- my question for you is, would you
        tell me if you have another idea about how to continue along this line?

Judge Ramirez responded, explaining that Capps’ decision to withhold information from his Pre-

trial officer likely affected the travel restrictions:

        I don’t have any other idea at this time. I will tell you that it’s my- in reviewing the
        Pre[-]trial Services report, you declined to answer a number of questions, which
        would have given your Pre[-]trial officer more information with which to give me
        some alternatives. So, part of that is for lack of information.

Judge Ramirez also explained some of the legal issues involved in Capps’ travel request:

         The purpose in setting these conditions and the purpose behind the Adam Walsh
        conditions are the protection and safety of the community. And without enough
        information to adequately evaluate whether there are alternatives at this time, these
        are going to be your conditions.

(emphasis added). She again clarified that Capps’ failure to give more information hindered her

ability to alter Capp’s travel conditions in the Order:

        Like I said, I can tell from the Pre[-]trial Services report that there’s obviously
        information that we don’t know or don’t have. And so it is hard to say at this point
        whether any variation or modification of the [Order’s travel] conditions is
        warranted without a full understanding of the facts. So these are your conditions
        today…. [F]or today, this is-these are your conditions.

(emphasis added).

        Judge Ramirez also was candid with Capps about her inability to predict the success of his

request to the Court to modify the Order’s travel restrictions: “They may or may not change. I
                                                                                                   4
can’t tell you that. I can just say, based on today’s record and where we are and the law, these

are your conditions. All right.” (emphasis added). Capps responded, “Thank you, Your Honor.”

       Capps also was made aware that his participation in the Computer and Internet Monitoring

Program (“CIM Program”) was a condition of his release. Among other things, the condition

required Capps to allow the United States Probation Office (“Probation”) to monitor all of his

computers and devices using software systems or other means. At the time, Capps was employed

by a company specializing in providing wireless connectivity for computer devices such as

smartphones. Capps used his own personal computer, laptop, and phone for work.

       The initial appearance hearing concluded by Judge Ramirez once again asking Capps if he

had enough time to go over the Order and giving Capps a fourth opportunity to ask any questions

he may have had about the Order. After affirming that Capps had enough time to review the Order

with his lawyer, Judge Ramirez ended the lengthy discussion, stating “So, by signing this [O]rder,

are you telling the Court that you fully understand your conditions, you agree to follow those

conditions, and you understand what could happen if you do not?” Capps agreed: “I do, Your

Honor.”

       The Order includes a section titled “Advice of Penalties and Sanctions,” which reiterates

Judge Ramirez’s oral warnings and reads “…[v]iolating any of the foregoing conditions of release

may result in the immediate issuance of a warrant for your arrest, a revocation of your release, and

order of detention….” Under a section titled “Acknowledgment of the Defendant,” which is in

bold print, Capps signed under the following statement: “I acknowledge that I am the defendant in

this case and that I am aware of the conditions of release. I promise to obey all conditions of

release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the

penalties and sanctions set forth above.”
                                                                                                  5
III.     Capps’ Meeting with Probation Officer Evans

        Capps met with his probation officer, Lisa Evans, four days after his initial appearance

hearing. Evans reiterated the terms of the Order and Judge Ramirez’s oral admonition that Capps’

travel was limited to the Northern District of Texas. Evans also provided Capps with a travel map

of the district.

        At the violation hearing, Evans testified that Capps “appeared to understand” his travel

restrictions, but was “very distraught” about them. He “explained to [Evans] that he has business

at Ericsson and some other companies that are located in Plano, in the Eastern District [of Texas].

Evans, however, told him he could not travel there until his lawyer “file[d] a modification request

with the [District] Court.” Capps was still “wanting to travel overnight, and [Evans] explained to

him that, being on location monitoring, its national policy does not allow for overnight travel, and

also the nature of [Capps’] charges is going to prohibit that as well.”

        Evans also told Capps that he needed to obtain his employer’s consent to install computer

monitoring software on his computer devices in order to comply with the CIM Program condition

of release. Capps told Evans his employer was unaware of his “legal issues.”

        Capps’ Out-of-District Travel Violation

        Evans later learned that GPS locators showed Capps has been in the Eastern District of

Texas on January 13, the day before their meeting. Capps had not disclosed that he traveled out-

of-district during their meeting. Upon receiving the GPS report, Evans notified Capps “as a

courtesy.” When she advised that she had to file a violation report informing the Court he had

traveled outside the district on January 13, Capps “responded no, he did not.” Evans told Capps

that GPS had tracked him outside the district, and, only then, did Capps admit to committing the

out-of-district travel violation.
                                                                                                  6
 IV.    Applicable Law

        When acting on a motion to revoke a magistrate judge’s pre-trial detention order, a district

court must perform a de novo review and an independent determination of the proper pre-trial

detention or conditions for release. See United States v. Fortna, 769 F.2d 243, 249 (5th Cir. 1985).

Title 18 U.S.C. § 3148(b) provides that a judicial officer shall enter an order of revocation and

detention if, after a hearing, the judicial officer:

        (1) finds that there is

                (A) probable cause to believe that the person has committed a Federal, State, or
                local crime while on release; or

                (B) clear and convincing evidence that the person has violated any other condition
                of release; and

        (2) finds that

                (A) based on the factors set forth in § 3142(g) of this title, there is no condition or
                combination of conditions of release that will assure that the person will not flee or
                pose a danger to the safety of any other person in the community; or

                (B) the person is unlikely to abide by any condition or combination of conditions
                of release.

18 U.S.C. §3148(b)(1)-(2) (emphasis added).

A finding that a defendant is unlikely to abide by any condition(s) of release may be established

by a preponderance of the evidence. United States v. Aron, 904 F.3d 221, 224 (5th Cir. 1990)

(citations and quotations marks omitted). With respect to section 3148(b)(2), a judicial officer

need not necessarily find that the defendant will flee or pose a danger to the community; the statute

clearly provides a finding that the defendant will not abide by any condition or combination of

conditions of release is sufficient to justify revocation and detention. See 18 U.S.C.§3148(b)

(setting out required findings in the disjunctive); see also United States v. Minor, 204 F. App’x

                                                                                                     7
453, 454–55 (5th Cir. 2006) (per curiam); Aron, 904 F.2d at 224 (court relied on finding defendant

was unlikely to abide by conditions of release, “rather than upon the presumption that” he would

pose danger to community).

  V.    Analysis

       In entering the Detention Order [Doc 17], Judge Ramirez weighed evidence from Capps’

initial appearance hearing, evidence elicited during the violation hearing, the record, and the

applicable law. She found clear and convincing evidence under 18 U.S.C. § 3148(b)(1)(B) that

Capps violated the travel restriction in the Order. Judge Ramirez also found by a preponderance

of the evidence that, under 18 U.S.C. § 3148(b)(2)(B), Capps was unlikely to abide by any

condition or combination of conditions of pre-trial release.

       The record clearly shows Capps failed to comply with the travel restrictions imposed by

the Order just three days after the Order was issued. Capps nevertheless contends revocation of

the Detention Order is warranted because he failed to understand the geographical boundaries

established by the Order. A reading of the transcript from his initial appearance hearing reflects

otherwise. Judge Ramirez repeatedly asked Capps if he had any questions about the conditions

imposed by the Order. The travel restriction was discussed in great detail, and Capps explicitly

expressed his clear understanding of the Order’s travel restriction: “I understand that we need to

take [the Order’s travel restriction] up with another judge at another place and time. I understand

the ramifications of the rules and regulations by which I need to abide.” Judge Ramirez’s

painstaking efforts to ensure Capps understood the travel restriction condition of his release, along

with the other conditions, belie Capps’ claim to have misunderstood. Further, the parameters of

the travel restriction condition were clearly delineated in the Order. The fact that Capps was found


                                                                                                   8
outside the Northern District three days later, and then lied about it, does not lead this Court to

believe his sojourn was accidental.

       The record also supports, and the Court agrees with, Judge Ramirez’s finding that Capps

is unlikely to comply with any conditions of release. In addition to Capps’ conduct related to the

travel restriction, the evidence shows a lack of compliance with the condition requiring

participation in the CIM Program.

       Evans first told Capps she needed his employer’s consent to install computer monitoring

software on his devices during their January 14 meeting. Evans raised the issue again a few days

later, and Capps claimed he was “on vacation from his online access tools.” He indicated his

employer “needed more details,” but “he wasn’t sure if he was going to provide his employer with

those details.” Evans reiterated that she would need his employer to verify that he was not on the

employer’s IT systems.

       On January 22, having not received an employer contact, Evans spoke with Capps again.

He said he was waiting for his employer to send a letter stating he was suspended from all of its

systems. Evan reminded Capps that follow-up with his employer would be required. On January

24, Evans communicated to Capps through an email to his wife that the “delay in having the

software installed or a verification call with [Capps’] employer could certainly cause an issue with

the Court’s expectations for having this resolved.” On January 27, Evans suggested Capps might

want to provide his employer with a copy of his bond conditions so they could understand what

was required.

       On January 28, Capps “finally gave [Evans] the green light,” and she contacted Capps’

supervisor about the need to have the court-ordered software installed. She subsequently spoke

with the head of the employer’s Human Resources department, who had questions about the
                                                                                                  9
restrictions and conditions. On January 29, Capps discussed “the legal issues in his case” with his

employer, and Capps was terminated. Clearly, Capps was concerned about keeping his job, but

his delay and lack of forthrightness with both Evans and his employer in complying with the CIM

Program condition, in addition to his violation of the travel restriction, support a finding that he is

unlikely to abide by conditions of release.

       Indeed, Judge Ramirez expressed her concerns to Capps in her closing remarks at the

violation hearing: “I told you on Friday what your conditions were, you told me you understood

them, and by Monday you violated…. I am not convinced that you’re likely to abide by your

conditions or combination of conditions because you’ve already told me once that you understood

them and violated them three days later.” This Court shares her concerns. Capps is charged with

a serious crime. He promised in writing to abide by the conditions of the Order or face the

consequences for failing to do so. Despite Capps’ claim that he really understands the Order now,

this Court does not have sufficient confidence to release him with the hopes that, this time, he will

live up to his promise.

       The Motion also contends the Court should consider whether Capps is a flight risk or a

danger to the safety of the community: “Counsel submits that given the fact that Mr. Capps is not

a flight risk and is not a danger to the community, the least restrictive means of addressing the

issue of pre[-]trial release is to allow Mr. Capps to continue to be supervised, pursuant to the

original terms and conditions of pre[-]trial supervision, imposed by the court on January 10, 2020.”

However, the revocation of Capps’ release was based on a finding under section 3148(b)(2)(B) --

and not section 3148(b)(2)(A). See 18 U.S.C. § 3148(b)(2)(A), (B). Judge Ramirez’s finding

under section 3148(b)(2)(B) that Capps is unlikely to abide by any condition or combination of

conditions of release is sufficient to justify revocation and detention, and this Court need not
                                                                                                    10
analyze whether a section 3148(b)(2)(A) finding is appropriate. See Aron, 904 F.2d at 224; Minor,

204 F. App’x at 454–55.

       The record in this case presents clear and convincing evidence to substantiate a finding that

Capps knowingly and intentionally violated a condition of the Order by leaving the Northern

District of Texas. Further, the preponderance of the evidence, including the violation, his

dishonesty about it, and his conduct in complying with the CIM Program condition requirements,

substantiates a finding that Capps is unlikely to abide by any condition or combination of

conditions of release.

 VI.    Conclusion

       For the reasons stated above, for the reasons found by the Magistrate Judge, and

considering all applicable law, this Court finds the record supports the Detention Order revoking

Defendant Robert Barney Capps’ pre-trial release. The Court, therefore, denies Defendant’s

Motion to Revoke Detention Order [Doc. 23] and affirms the Detention Order [Doc. 17].

       SO ORDERED; signed April 6, 2020.



                                                     __________________________
                                                     ADA BROWN
                                                     UNITED STATES DISTRICT JUDGE




                                                                                                 11
